Citation Nr: 1041302	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance of another person due to 
service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The Veteran served on active duty from January 1987 to 
August 1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issue on appeal.  

It is noted that jurisdiction in this case is limited to 
entitlement to special monthly compensation based on aid and 
attendance.  The Veteran did previously apply for special monthly 
compensation based on being housebound, but that claim was denied 
and nothing in the record can reasonably be construed as an 
notice of disagreement with that decision.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: major 
depressive disorder associated with fibromyalgia with irritable 
bowel syndrome (IBS) at 70 percent; and fibromyalgia with IBS at 
40 percent.  Her combined evaluation for compensation purposes is 
80 percent and she had been awarded a total disability rating 
based on individual unemployability (TDIU).  

2.  The Veteran is not blind and does not require the assistance 
of another person in meeting her daily needs such as dressing, 
food preparation, and keeping herself ordinarily clean, nor is 
she unable to protect herself from the hazards and dangers of her 
daily environment due to her service-connected disabilities.

3.  The Veteran has been found to be competent to receive funds 
from VA.






CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. §§ 
1114, 1502, 1521, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.350, 3.352 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges that she is in need of special monthly 
compensation (SMC) based on the need for aid and attendance due 
to her service connected disabilities.   

SMC is payable to a veteran who is, as a result of her service-
connected disabilities, so helpless as to need or require the 
regular aid and attendance of another person. 38 U.S.C.A. §§ 
1114(l), 1502(b)(c) (West 2002); 38 C.F.R. § 3.350(b)(3) (2010).  
A veteran will be considered in need of regular aid and 
attendance if she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a) (2010).  

Specifically, the factors listed in § 3.352(a) for consideration 
of whether a veteran is in need of aid and attendance include 
whether a veteran is unable to dress or undress herself, or to 
keep herself ordinarily clean and presentable; whether she 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances with the aid of another; inability to feed 
herself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect herself from hazards or dangers incident 
to her daily environment.  "Bedridden" will be a proper basis 
for the determination under this section.  

For the purposes of this section, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish the veteran is so helpless as to need regular aid and 
attendance not that there be a constant need.  

Although the veteran need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

After reviewing the evidence of record, the Board finds that 
entitlement to additional compensation based on the need for aid 
and attendance has not been established on account of the 
Veteran's service-connected disabilities.  

At the outset, it is important to note that the Veteran is not 
considered blind under the criteria set forth in 38 C.F.R. § 
3.350.  She has not alleged, nor does the record show, that she 
has any vision impairment sufficient to meet the criteria set 
forth in 38 C.F.R. § 3.350.  

The Veteran does live in an assisted living facility, but it is 
not because of mental or physical incapacity as a result of her 
service connected disabilities as set forth in 38 C.F.R. § 3.351.  
Rather, the Veteran has poorly-controlled diabetes mellitus and 
requires a diabetic diet, and she was noted to be in a wheelchair 
due to hip pain.  Additionally, on a residential health 
assessment completed in October 2006, the doctor specifically 
found that the Veteran's needs could be met in a residential 
facility that was not a medical, nursing, or psychiatric 
facility.   

Thus, she does not warrant aid and attendance for being blind or 
for being a patient in a nursing home; as even if her assisted 
living facility were considered a "nursing home" for the 
purposes of 38 C.F.R. § 3.352(a), her major depressive disorder 
has not been shown to be of such severity as to "incapacitate" 
the Veteran and any physical incapacitation she has appears to be 
the result of her degenerative hip condition and her uncontrolled 
diabetes mellitus.

The Veteran also may be considered for aid and attendance 
benefits under the criteria for determining need for aid and 
attendance and being permanently bedridden under the provisions 
of 38 C.F.R. § 3.352.  

The Veteran underwent a VA aid and attendance examination in 
May 2006.  She presented with diagnoses of right hip degenerative 
joint disease with right total hip replacement on hold due to 
uncontrolled diabetes-endocrinology assisting in management, 
fibromyalgia, mild degenerative joint disease (DJD), bilateral 
knees, mood disorder secondary to medical condition, 
hyperlipidemia, GERD, and hypertension.  The Veteran was found 
not to be blind.  She required assistance for bathing and 
walking, but required no assistance dressing.  She was sometimes 
able to transfer from bed to chair.  She required assistance 
attending to the wants of nature, but she was not incontinent 
with regard to either her bowel or her bladder.  She could not 
walk blocks without resting or pain.  She could use her upper and 
lower extremities, but her lower extremity use was painful.  She 
did not have right or left hemiplegia.  She was capable of 
managing her financial affairs, but preferred that her daughter 
manage those affairs.  She was able to travel to the VA for 
medical care.  She was not able to live alone because she needed 
assistance for the above stated items, and she also needed 
assistance with her medications.  She tended to become more 
depressed when alone, and needed help with meal preparation, to 
help adhere to a diabetic diet.  

In October 2006, the Veteran underwent a Resident Health 
Assessment for Assisted Living Facilities.  She had a medical 
history and diagnoses of diabetes mellitus, type 2, poorly 
controlled, poor adherence to therapy, GERD, hyperlipidemia, 
hypertension, severe right hip DJD surgery pending improved 
diabetic control, and mood disorder.  She had physical and 
sensory limitations which required a wheelchair due to pain.  Her 
mental status was within normal limits.  She needed both nursing 
treatment and therapy services to dispense her medications and 
provide her food.  She was on a special diabetic diet.  She 
needed assistance with ambulation, bathing, dressing, 
transferring, and toileting.  She also needed assistance with 
eating as her food needed to be prepared.  She was independent in 
grooming.  Her diet was diabetic, no salt, and low fat.  The 
Veteran was not bedridden, did not have pressure sores, was not a 
danger to herself or others, and did not require 24 hour nursing 
or psychiatric care.  

The Board does not dispute the Veteran's level of incapacity.  
However, the evidence of record does not indicate that as a 
result of her service connected disabilities the Veteran needs 
assistance to dress herself, keep herself reasonably clean, feed 
herself, or take care of the wants of nature.  

Instead, the evidence shows that although the Veteran needs 
assistance in some of these areas, this assistance is required 
because of disabilities that are not service connected.  Her 
limitations, which require medication, monitoring, and special 
diets, and some other limitations, seem to be the result of her 
non-service connected diabetes, which is uncontrolled.  She is 
able to live in an assisted living community and is able to 
handle her affairs independently, although she prefers that her 
daughter perform these duties.  

In view of these findings, the Board concludes that the Veteran's 
service-connected disabilities are not shown by the evidence to 
debilitate her to such an extent that she requires the regular 
aid and attendance of another person as specified by the criteria 
in 38 C.F.R. § 3.352(a).  Accordingly, the evidence does not 
support entitlement to SMC based on the need for regular aid and 
attendance.  

In conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight of 
the evidence is against the claim for entitlement to SMC, the 
Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2006 that informed her of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  With respect to 
the Dingess requirements, the July 2006 letter also provided the 
Veteran with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of the 
type of evidence necessary to establish an effective date.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. 

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting her in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records and a State of Florida Health 
Assessment for Assisted Living Facilities.  Further, a medical 
evaluation pertinent to the issue on appeal was obtained in 
May 2006.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran was offered a Board hearing and declined.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

SMC based on the need for regular aid and attendance of another 
person is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


